DETAILED ACTION
This action is in response to the Applicant Response filed 16 August 2022 for application 15/794,482 filed 26 October 2017.
Claims 1, 11, 12 are currently amended.
Claims 5, 8, 14, 17 are cancelled.
Claims 1-4, 6-7, 9-13, 15-16, 18-21 are pending.
Claims 1-4, 6-7, 9-13, 15-16, 18-21 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments regarding the objections to the claims have been fully considered and, in light of the amendments to the claims, are persuasive.

Applicant’s arguments with respect to claim(s) 1-4, 6-7, 9-13, 15-16, 18-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yancey, Jerry (US 2008/0120260 A1 – Reconfigurable Neural Network Systems and Methods Utilizing FGPAs Having Packet Routers, hereinafter referred to as “Yancey”) in view of  Ba et al. (Adaptive Dropout for Training Deep Neural Networks, hereinafter referred to as “Ba”).

Regarding claim 1 (Currently Amended), Yancey teaches a method for neural network processing (Yancey, ¶0005 – teaches a method for neural network processing), comprising: 
configuring a physical network topology for a network that includes a plurality of hardware nodes in accordance with a first neural network topology (Yancey, ¶¶0005, 0012-0013 – teaches configuring multiple FPGAs [hardware nodes] in accordance with a neural network topology), one of which is designated as a master node with any other nodes in the network being designated as slave nodes (Yancey, ¶0005 – teaches a control module in one FPGA can be configured as a neural network controller [master] to control the other network nodes [slaves] to perform operations of the neural network as a whole; Yancey, ¶0014 – teaches a plurality of FPGAs [hardware nodes] configured to provide neural network nodes where one of the FPGAs can be configured to provide management and control functions for the neural network; see also Yancey, Fig. 1 [The node providing management and control is the master node while other neural network nodes are slave nodes.]); 
configuring one or more virtual neurons at each of the plurality of hardware nodes (Yancey, ¶0020 – teaches that each hardware node can include some all or none of the neural network nodes) by the master node (Yancey, ¶0005 – teaches a control module in one FPGA can be configured as a neural network controller [master] to control the other network nodes [slaves] to perform operations of the neural network as a whole; Yancey, ¶0014 – teaches a plurality of FPGAs [hardware nodes] configured to provide neural network nodes where one of the FPGAs can be configured to provide management and control functions for the neural network; see also Yancey, Fig. 1), each virtual neuron comprising a neuron function (Yancey, ¶0018 - teaches that each node has a decision and a weighting for that decision [neural function]; see also Yancey, ¶0002 - teaches FPGA performing complex functions; Yancey, ¶0003 - teaches each neuron performing neuron function; Yancey, ¶¶0014, 0016 - teaches the network performing tasks using given weight values for the neural network nodes; Yancey, ¶0022 - teaches example network tasks which require neural functions; Yancey, ¶0023 - teaches that the data packets contain commands for the nodes) and logical network connection information that establishes weighted connections between different virtual neurons (Yancey, ¶0014 – teaches packet routers that provide an internal communication mechanism for neural network nodes within a given FPGA [hardware node] and provide a communication mechanism among the FPGAs [worker nodes] where the neural network nodes connect to nodes in other FPGAs; Yancey, ¶0024 – teaches distributing weight sets based on packet routing and FPGA configuration), to create a neural network having the first neural network topology (Yancey, ¶0016 – teaches configuring the network topology to perform a given task); 
executing a neural network processing function using the neural network (Yancey, ¶0016 – teaches using the given network topology to perform the task and generate outputs); 
determining a new logical network topology in accordance with an updated neural network topology (Yancey, ¶0016 – teaches processing data packets in the FPGAs to reconfigure the neural network based upon definitions in the data packets; see also Yancey, ¶¶0020-0021) …; and 
reconfiguring the logical network connection information of the virtual neurons by the master node to implement the new logical network topology (Yancey, ¶0016 – teaches processing data packets in the FPGAs to reconfigure the neural network based upon definitions in the data packets; see also Yancey, ¶0014 – teaches the controller [master node] providing neuron interconnections; see also Yancey, ¶¶0020-0021).
While Yancey teaches determining a new logical neural network topology in accordance with an updated neural network topology, Yancey does not explicitly teach activating and deactivating individual virtual neurons in response to a respective activity level of each virtual neuron.
Ba teaches determining a new logical network topology in accordance with an updated neural network topology that activates and deactivates individual virtual neurons in response to a respective activity level of each virtual neuron (Ba, section 2 – teaches that the dropout probability for a given node is based on the input activities for the node [Dropout for a given node means that the node is activated/deactivated based on the input activities of the node for the given iteration]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Yancey with the teachings of Ba in order to improve performance of feature learning networks in the field of dynamic network topology reconfiguration (Ba, section 6 – “Our results demonstrate that the proposed use of standout networks can significantly improve performance of feature-learning methods. Further, our results provide additional support for the ‘regularization by noise’ hypothesis that has been used to regularize other deep architectures, including RBMs and denoising auto-encoders, and in dropout.”).

Regarding claim 11 (Currently Amended), it is the computer readable storage medium embodiment of claim 1 with similar limitations to claim 1 and is rejected under the same reasoning found in claim 1. Yancey further teaches a non-transitory computer readable storage medium comprising a computer readable program for neural network processing, wherein the computer readable program when executed on a computer causes the computer to perform the steps (Yancey, ¶0002 – teaches FPGAs are devices which process functions and have a memory) ...
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Yancey and Ba for the same reasons as disclosed in claim 1 above.

Regarding claim 12 (Currently Amended), Yancey teaches a system for neural network processing (Yancey, ¶0005 – teaches a method for neural network processing), comprising: 
a master hardware node in communication with one or more slave hardware nodes (Yancey, ¶0005 – teaches a control module in one FPGA can be configured as a neural network controller [master] to control the other network nodes [slaves] to perform operations of the neural network as a whole; Yancey, ¶0014 – teaches a plurality of FPGAs [hardware nodes] configured to provide neural network nodes where one of the FPGAs can be configured to provide management and control functions for the neural network [The node providing management and control is the master node while other neural network nodes are slave nodes.]; see also Yancey, Fig. 1), comprising a processor (Yancey, ¶0002 – teaches FPGAs are devices which process functions) configured to: 
configure a physical network topology for a network (Yancey, ¶¶0005, 0012-0013 – teaches configuring multiple FPGAs [hardware nodes] in accordance with a neural network topology) that includes the master hardware node and the one or more slave hardware nodes in accordance with a first neural network topology (Yancey, ¶0005 – teaches a control module in one FPGA can be configured as a neural network controller [master] to control the other network nodes [slaves] to perform operations of the neural network as a whole; Yancey, ¶0014 – teaches a plurality of FPGAs [hardware nodes] configured to provide neural network nodes where one of the FPGAs can be configured to provide management and control functions for the neural network; see also Yancey, Fig. 1 [The node providing management and control is the master node while other neural network nodes are slave nodes.]); 
configure one or more virtual neurons at the master hardware node and at each slave hardware nodes (Yancey, ¶0020 – teaches that each hardware node can include some all or none of the neural network nodes), each virtual neuron comprising a neuron function (Yancey, ¶0018 - teaches that each node has a decision and a weighting for that decision [neural function]; see also Yancey, ¶0002 - teaches FPGA performing complex functions; Yancey, ¶0003 - teaches each neuron performing neuron function; Yancey, ¶¶0014, 0016 - teaches the network performing tasks using given weight values for the neural network nodes; Yancey, ¶0022 - teaches example network tasks which require neural functions; Yancey, ¶0023 - teaches that the data packets contain commands for the nodes) and logical network connection information that establishes weighted connections between different virtual neurons (Yancey, ¶0014 – teaches packet routers that provide an internal communication mechanism for neural network nodes within a given FPGA [hardware node] and provide a communication mechanism among the FPGAs [worker nodes] where the neural network nodes connect to nodes in other FPGAs; Yancey, ¶0024 – teaches distributing weight sets based on packet routing and FPGA configuration), to create a neural network having the first neural network topology (Yancey, ¶0016 – teaches configuring the network topology to perform a given task); 
execute a neural network processing function using the neural network (Yancey, ¶0016 – teaches using the given network topology to perform the task and generate outputs); 
determine a new logical network connection topology in accordance with an updated neural network topology (Yancey, ¶0016 – teaches processing data packets in the FPGAs to reconfigure the neural network based upon definitions in the data packets; see also Yancey, ¶¶0020-0021) …; and 
reconfiguring the logical network connection information of the virtual neurons by the master node to implement the new logical network topology (Yancey, ¶0016 – teaches processing data packets in the FPGAs to reconfigure the neural network based upon definitions in the data packets; see also Yancey, ¶0014 – teaches the controller [master node] providing neuron interconnections; see also Yancey, ¶¶0020-0021).
While Yancey teaches determining a new logical network connection topology in accordance with an updated neural network topology, Yancey does not explicitly teach activating and deactivating individual virtual neurons in response to a respective activity level of each virtual neuron.
Ba teaches determine a new logical network connection topology in accordance with an updated neural network topology that activates and deactivates individual virtual neurons in response to a respective activity level of each virtual neuron (Ba, section 2 – teaches that the dropout probability for a given node is based on the input activities for the node [Dropout for a given node means that the node is activated/deactivated based on the input activities of the node for the given iteration]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Yancey with the teachings of Ba in order to improve performance of feature learning networks in the field of dynamic network topology reconfiguration (Ba, section 6 – “Our results demonstrate that the proposed use of standout networks can significantly improve performance of feature-learning methods. Further, our results provide additional support for the ‘regularization by noise’ hypothesis that has been used to regularize other deep architectures, including RBMs and denoising auto-encoders, and in dropout.”).

Claims 2-4, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yancey in view of Ba and further in view of  Shayeji et al. (Analysis and Enhancements of Leader Elections Algorithms in Mobile Ad Hoc Networks, hereinafter referred to as "Shayeji").

Regarding claim 2 (Original), Yancey in view of Ba teaches all of the limitations of the method of claim 1 as noted above. However, Yancey in view of Ba does not explicitly teach wherein the plurality of hardware nodes comprises a plurality of master-capable hardware nodes.
Shayeji teaches wherein the plurality of hardware nodes comprises a plurality of master-capable hardware nodes (Shayeji, section 1 – teaches that any of the slave nodes can be elected leader [Therefore, all the nodes are master-capable.]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Yancey in view of Ba with the teachings of Shayeji in order to reduce the overhead of the master selection process using better criteria in the field of dynamic network topology reconfiguration, including distributed hardware networks (Shayeji, Abstract – “Our proposed enhancements include recovered nodes inquiring about the current leader and the use of candidates during election to reduce the overhead of starting a new election session. In addition, better election criteria specific to MANET, such as battery life and signal strength, are proposed.”).

Regarding claim 3 (Original), Yancey in view of Ba and further in view of Shayeji teaches all of the limitations of the method of claim 2 as noted above. Shayeji further teaches designating one master-capable hardware node from the plurality of hardware nodes as the master node (Shayeji, section 1 – teaches electing a master node).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Yancey, Ba and Shayeji in order to designate a master node in order to quickly select a leader to coordinate and organize tasks in a network where nodes often arrive and leave (Shayeji, section 1).

Regarding claim 4 (Original), Yancey in view of Ba and further in view of Shayeji teaches all of the limitations of the method of claim 3 as noted above. Shayeji further teaches designating a new master node in response to a change in the physical network topology (Shayeji, section 1 – teaches electing a new leader node in the case of a node departure or failure).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Yancey, Ba and Shayeji in order to designate a new master node in response to a change in the physical network topology in order to quickly select a leader to coordinate and organize tasks in a network where nodes often arrive and leave (Shayeji, section 1).

Regarding claim 13 (Original), Yancey in view of Ba teaches all of the limitations of the system of claim 12 as noted above. However, Yancey in view of Ba does not explicitly teach wherein the one or more slave hardware nodes comprise at least one master-capable hardware node.
Shayeji teaches wherein the one or more slave hardware nodes comprise at least one master-capable hardware node (Shayeji, section 1 – teaches that any of the slave nodes can be elected leader [Therefore, all the nodes are master-capable.]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Yancey in view of Ba with the teachings of Shayeji in order to reduce the overhead of the master selection process using better criteria in the field of dynamic network topology reconfiguration, including distributed hardware networks (Shayeji, Abstract – “Our proposed enhancements include recovered nodes inquiring about the current leader and the use of candidates during election to reduce the overhead of starting a new election session. In addition, better election criteria specific to MANET, such as battery life and signal strength, are proposed.”).

Claims 6-7, 15-16, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yancey in view of Ba and further in view of Parker et al. (Distributed Neural Network: Dynamic Learning via Backpropagation with Hardware Neurons using Arduino Chips, hereinafter referred to as “Parker”).

Regarding claim 6 (Previously Presented), Yancey in view of Ba teaches all of the limitations of the method of claim 1 as noted above. However, Yancey in view of Ba does not explicitly teach reconfiguring the physical network topology for the network in accordance with the updated neural network topology. 
Parker teaches reconfiguring the physical network topology for the network in accordance with the updated neural network topology (Parker, section I – teaches that each microchip represents a single neuron and chips/neurons can be moved to grow or shrink the network; Parker, section VI - teaches a hardware implementation of an ANN with individual neurons on individual chips; Parker, section IV.B. – teaches that the hardware ANN is a dynamic system where the architecture can be changed easily with minimal adjustment; Parker, section VII – teaches developing more complex ANN architectures by adding more layers and more neurons per layer [Because each microchip represents a single neuron in the network, changing the physical topology changes the neural network topology and changing the neural network topology changes the physical topology.]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Yancey in view of Ba with the teachings of Parker in order to develop an easily scalable hardware neural network implementation using inexpensive, off-the-shelf hardware device in the field of dynamic network topology reconfiguration, including distributed hardware networks (Parker, Abstract – "In this paper we present an implementation of and a proposed algorithm for an easily expandable hardware Artificial Neural Network (ANN) capable of learning using inexpensive, off-the-shelf microprocessors.").

Regarding claim 7 (Previously Presented), Yancey in view of Ba teaches all of the limitations of the method of claim 1 as noted above. However, Yancey in view of Ba does not explicitly teach updating the first neural network topology in response to a network failure or to a failure of a hardware node.
Parker teaches updating the first neural network topology in response to a network failure or to a failure of a hardware node (Parker, section I – teaches that each microchip represents a single neuron; Parker, section VI - teaches a hardware implementation of an ANN with individual neurons on individual chips; Parker, section VII – teaches removing a microprocessor to simulated failure of a hardware node [Because each microchip has a single neuron, removal of a microchip changes the neural network topology by removing a neuron]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Yancey in view of Ba with the teachings of Parker in order to develop an easily scalable hardware neural network implementation using inexpensive, off-the-shelf hardware device in the field of dynamic network topology reconfiguration, including distributed hardware networks (Parker, Abstract – "In this paper we present an implementation of and a proposed algorithm for an easily expandable hardware Artificial Neural Network (ANN) capable of learning using inexpensive, off-the-shelf microprocessors.").

Regarding claim 15 (Previously Presented), Yancey in view of Ba teaches all of the limitations of the system of claim 12 as noted above. However, Yancey in view of Ba does not explicitly teach reconfigure the physical network topology for the network in accordance with the updated neural network topology.
Parker teaches reconfigure the physical network topology for the network in accordance with the updated neural network topology (Parker, section I – teaches that each microchip represents a single neuron and chips/neurons can be moved to grow or shrink the network; Parker, section VI - teaches a hardware implementation of an ANN with individual neurons on individual chips; Parker, section IV.B. – teaches that the hardware ANN is a dynamic system where the architecture can be changed easily with minimal adjustment; Parker, section VII – teaches developing more complex ANN architectures by adding more layers and more neurons per layer [Because each microchip represents a single neuron in the network, changing the physical topology changes the neural network topology and changing the neural network topology changes the physical topology.]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Yancey in view of Ba with the teachings of Parker in order to develop an easily scalable hardware neural network implementation using inexpensive, off-the-shelf hardware device in the field of dynamic network topology reconfiguration, including distributed hardware networks (Parker, Abstract – "In this paper we present an implementation of and a proposed algorithm for an easily expandable hardware Artificial Neural Network (ANN) capable of learning using inexpensive, off-the-shelf microprocessors.").

Regarding claim 16 (Previously Presented), Yancey in view of Ba teaches all of the limitations of the system of claim 12 as noted above. However, Yancey in view of Ba does not explicitly teach update the first neural network topology in response to a network failure or to a failure of a hardware node.
Parker teaches update the first neural network topology in response to a network failure or to a failure of a hardware node (Parker, section I – teaches that each microchip represents a single neuron; Parker, section VI - teaches a hardware implementation of an ANN with individual neurons on individual chips; Parker, section VII – teaches removing a microprocessor to simulated failure of a hardware node [Because each microchip has a single neuron, removal of a microchip changes the neural network topology by removing a neuron]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Yancey in view of Ba with the teachings of Parker in order to develop an easily scalable hardware neural network implementation using inexpensive, off-the-shelf hardware device in the field of dynamic network topology reconfiguration, including distributed hardware networks (Parker, Abstract – "In this paper we present an implementation of and a proposed algorithm for an easily expandable hardware Artificial Neural Network (ANN) capable of learning using inexpensive, off-the-shelf microprocessors.").

Regarding claim 20 (Previously Presented), Yancey in view of Ba teaches all of the limitations of the system of claim 12 as noted above. However, Yancey in view of Ba does not explicitly teach wherein each of the master hardware node and the one or more slave hardware nodes hosts a number of virtual neurons that corresponds to a number of processing elements at the respective node.
Parker teaches wherein each of the master hardware node and the one or more slave hardware nodes hosts a number of virtual neurons that corresponds to a number of processing elements at the respective node (Parker, section I – teaches that each microchip represents a single neuron; Parker, section VI - teaches a hardware implementation of an ANN with individual neurons on individual chips).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Yancey in view of Ba with the teachings of Parker in order to develop an easily scalable hardware neural network implementation using inexpensive, off-the-shelf hardware device in the field of dynamic network topology reconfiguration, including distributed hardware networks (Parker, Abstract – "In this paper we present an implementation of and a proposed algorithm for an easily expandable hardware Artificial Neural Network (ANN) capable of learning using inexpensive, off-the-shelf microprocessors.").

Regarding claim 21 (Previously Presented), Yancey in view of Ba and further in view of Parker teaches all of the limitations of the method of claim 6 as noted above. Yancey further teaches wherein the updated neural network topology dictates different physical links between the hardware nodes and different logical links between the virtual neurons as compared to the first neural network topology (Yancey, ¶0014 – teaches packet routers providing communications between nodes within a given FPGA and communication between nodes of other FPGAs [workers]; Yancey, ¶0016 - teaches reconfiguring the neural network based on the task; Yancey, ¶0021 - teaches the packet routers route data packets to appropriate nodes or sets of nodes so that desired connections between nodes are made and that the neural connections are dynamic and reconfigurable [Therefore, as the task changes, the neural network is reconfigured which causes reconfiguration of the interconnections both within a given FPGA and between FPGAs. This means that an updated neural network topology causes connection changes between FPGAs [physical links] and within a given FPGA [logical links]]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Yancey, Ba and Parker for the same reasons as disclosed in claim 6 above.

Claims 9, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yancey in view of Ba and further in view of Okanohara et al. (US 2016/0217388 A1 – Machine Learning Heterogeneous Edge Device, Method, and System, hereinafter referred to as "Okanohara").

Regarding claim 9 (Original), Yancey in view of Ba teaches all of the limitations of the method of claim 1 as noted above. However, Yancey in view of Ba does not explicitly teach wherein at least one hardware node is an edge system that processes input data and wherein at least one hardware node is a cloud system.
Okanohara teaches wherein at least one hardware node is an edge system that processes input data and wherein at least one hardware node is a cloud system (Okanohara, ¶0003 – teaches edge device analyzing input data; Okanohara, ¶0020 – teaches edge devices as nodes and a server node [master] as a cloud system; Okanohara, ¶¶0027-0028 – teaches process input data on edge devices; see also Okanohara, Fig. 3A).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Yancey in view of Ba with the teachings of Okanohara in order to develop a system using heterogeneous devices which can process input data in the field of distributed hardware networks (Okanohara, ¶0003 – “FIG. 3A is high level block diagram illustrating a heterogeneous group of edge devices, according to an example embodiment of the present disclosure. The heterogeneous group 300 includes two edge devices 302a and 302b, which are both the same type of edge device 100 (e.g., both video cameras 302). The heterogeneous group 300 also includes three more edge devices 304, 306, and 308, which are each different types of devices 100 (e.g., one thermostat, one automatic teller machine, and one shopping cart).”).

Regarding claim 19 (Previously Presented), Yancey in view of Ba teaches all of the limitations of the system of claim 12 as noted above. However, Yancey in view of Ba does not explicitly teach wherein at least one hardware node selected from the group consisting of the master hardware node and the one or more slave hardware nodes is an edge system that processes input data and wherein at least one hardware node selected from the group consisting of the master hardware node and the one or more slave hardware nodes is a cloud system.
Okanohara teaches wherein at least one hardware node selected from the group consisting of the master hardware node and the one or more slave hardware nodes is an edge system that processes input data and wherein at least one hardware node selected from the group consisting of the master hardware node and the one or more slave hardware nodes is a cloud system (Okanohara, ¶0003 – teaches edge device analyzing input data; Okanohara, ¶0020 – teaches edge devices as nodes and a server node [master] as a cloud system; Okanohara, ¶¶0027-0028 – teaches process input data on edge devices; see also Okanohara, Fig. 3A).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Yancey in view of Ba with the teachings of Okanohara in order to develop a system using heterogeneous devices which can process input data in the field of distributed hardware networks (Okanohara, ¶0003 – “FIG. 3A is high level block diagram illustrating a heterogeneous group of edge devices, according to an example embodiment of the present disclosure. The heterogeneous group 300 includes two edge devices 302a and 302b, which are both the same type of edge device 100 (e.g., both video cameras 302). The heterogeneous group 300 also includes three more edge devices 304, 306, and 308, which are each different types of devices 100 (e.g., one thermostat, one automatic teller machine, and one shopping cart).”).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yancey in view of Ba and further in view of Okanohara and further in view of Parker et al. (Distributed Neural Network: Dynamic Learning via Backpropagation with Hardware Neurons using Arduino Chips, hereinafter referred to as "Parker").

Regarding claim 10 (Original), Yancey in view of Ba and further in view of Okanohara teaches all of the limitations of the method of claim 9 as noted above. However, Yancey in view of Ba and further in view of Okanohara does not explicitly teach wherein each of the plurality of hardware nodes hosts a number of virtual neurons that corresponds to a number of processing elements at the hardware node.
Parker teaches wherein each of the plurality of hardware nodes hosts a number of virtual neurons that corresponds to a number of processing elements at the hardware node (Parker, section I – teaches that each microchip represents a single neuron; Parker, section VI - teaches a hardware implementation of an ANN with individual neurons on individual chips).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Yancey in view of Ba and further in view of Okanohara with the teachings of Parker in order to develop an easily scalable hardware neural network implementation using inexpensive, off-the-shelf hardware device in the field of dynamic network topology reconfiguration, including distributed hardware networks (Parker, Abstract – "In this paper we present an implementation of and a proposed algorithm for an easily expandable hardware Artificial Neural Network (ANN) capable of learning using inexpensive, off-the-shelf microprocessors.").

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yancey in view of Ba and further in view of Tomioka et al. (US 2018/0336458 A1 – Asynchronous Neural Network Training, hereinafter referred to as "Tomioka").

Regarding claim 18 (Previously Presented), Yancey in view of Ba teaches all of the limitations of the system of claim 12 as noted above. However, Yancey in view of Ba does not explicitly teach wherein each slave hardware node hosts virtual neurons on a single layer of the neural network.
Tomioka teaches wherein each slave hardware node hosts virtual neurons on a single layer of the neural network (Tomioka, ¶0026 – teaches each worker node performing calculations for a layer of the neural network).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Yancey in view of Ba with the teachings of Tomioka in order to generate a fast, efficient, parallelized, online training procedure in the field of distributed neural networks (Tomioka, ¶¶0023-0027 – “... In various examples described herein fast, parallelized training of neural networks is achieved without the need for graphics processing units... In various examples described herein, training is carried out online so that the neural network is available for use at any time and so that it is continually up to date... In various examples described herein model parallelism is combined with asynchronous updates of the neural network subgraph parameters at the individual worker nodes. This scheme is found to give extremely good efficiency ... and is found empirically to work well in practice despite the fact that the conventional theoretical convergence guarantee for stochastic gradient descent would not apply to the asynchronous updates of the subgraph parameters.”).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARSHALL L WERNER/               Examiner, Art Unit 2125                                                                                                                                                                              
	

	/KAMRAN AFSHAR/               Supervisory Patent Examiner, Art Unit 2125